Title: To Thomas Jefferson from Antonia Reynon Carmichael, 8 May 1797
From: Carmichael, Antonia Reynon
To: Jefferson, Thomas


                    
                        Monsieur
                        chester town ce 8 May 1797
                    
                    Je profite de l’occasion de Monsieur Joseph Thompson pour vous faire parvenir ce petit paquets que j’ai trouvé dans les papiers de feu Monsieur Carmichael. J’avois chargé un Monsieur de cette Ville l’Eté passé qui alloit en Virginie de vouloir bien vous le remettre. Il s’en etoit chargé mais une Maladie lui est survenu quelques jours apres son depart. N’ayant pû continuer son voyage il me l’a fait rendre. Je l’ai porté a Philadelphia A mon dernier voyage croyant vous y trouver. Je suis fachée que ce ne Soit pas les œvres de Darien comme la crut Mr. Blake. S’il les a jamais vu a la maison certainement ils n’avoient été que pretéz parceque Je ne les ai pas trouvé dans mes caisses. Je me ferais un vrai plaisir de vous les offrir s’ils etoient dans ma possetions. J’ai eu l’honneur de vous ecrire que si les 12 gravures d’Hernan Cortes pouvoit vous être agreable Je connois une Personne qui me les cederoit. J’ai l’honneur d’Etre Monsieur Votre tres humble servante
                    
                        veuve Carmichael
                    
                 